DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winters et al 10,247,399.
	Regarding Claims 1 and 12, Winters et al shows in Figure 6, connecting a light source 602 to a permanent wiring system of a construction project (see col. 3, line 35) by connection to an electrical outlet box 102, connecting a protective cover 606 to the light source 602, and after the light source has been utilized to provide a first specified illumination during or more stages of the construction project, connecting a cover plate 402 to the light source, wherein the light source remains connected to the permanent wiring system during the one or more stages of the construction project and while connecting the cover plate to the light source.
	Regarding Claim 2, Winters et al discloses connecting the light source to the permanent wiring system precedes connecting the protective cover 606 to the light source 602 (see col.1, line 50).
	Regarding Claim 3, Winters et al shown connecting the light source to the permanent wiring system comprises fastening the light source to an electrical outlet box 102 of the permanent wiring system.
	Regarding Claim 4, Winters et al discloses connecting the protective cover 606 to the light source 602 utilizing one or more quick connect fastening mechanisms (see col. 5, line 13).
Regarding Claim 7, Winters et al discloses connecting the cover plate 402 to the light source 602 utilizing one or more quick connect fastening mechanisms (see col. 5, line 62).
Regarding Claim 11, Winters shows in Figure 6, the system comprising the light source 602/604, the protective cover 606 and the cover plate 402. 
Regarding Claim 13, Winters et al discloses the light source comprises an LED lens unit 602/604 (see col. 6, line 54).
Regarding Claim 14, Winters et al shows in Figure 6, wherein the light source comprises a light source base 602 (with plate 104, see col. 6. Line 55) and one or more light bulbs 604.
Regarding Claim 15, Winters et al discloses the light source fastens to the electrical outlet box 102 with screws 116.
Regarding Claim 16, Winters et al shows in Figure 1, wherein the first quick connect fastening mechanism comprises a threaded coupling 116.
Regarding Claim 17, Winters et al shows in Figure 4, where the second quick connect fastening mechanism comprises a tab and slot coupling 404.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Winters et al 10,247,399.
	Regarding Claims 5 and 6, Winters et al fails to disclose the step of cleaning the protective cover and removing the protective cover.  However, it would have been obvious step by one of ordinary skill in the art to provide the cover with a clean surface to maximize the amount of illumination provided by the lighting device and to provide removal for the protective cover as needed for repair or maintenance.

Claims 8, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Winters et al 10,247,399 in view of Richards et al 7,999,485.
	Regarding Claims 8 and 18, Winters et al fails to disclose a second specified illumination.  Richards et al teaches that it is known in the art to provide illumination in an area which can be varied as needed (first and second specified illumination)(see col. 11, line 11).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify the lighting of Winters et al to vary the lighting in the same manner as taught by Richards et al to provide different illumination as needed.
Regarding Claim 19, Winters et al discloses the light source remains fastened to the electrical outlet box 102 during the construction project and while connecting the protective cover 606 to the light source 602 (see col. 1, line 50).

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Winters et al 10,247,399 in view of Padilla 2018/0089750.
Regarding Claim 9, Winters et al fails to disclose the construction can include multifamily residential housing.  Padilla discloses the use of temporary lighting for the construction of multifamily residential housing (see discussion of background, para. 0004).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Winters et al to use the temporary lighting for construction of a multifamily residential housing in the same manner as taught by Padilla as the temporary lighting would be adaptable to any type of construction including residential and this would provide more uses for the temporary lighting device.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Winters et al 10,247,399 in view of Hencken 2020/0025356.
Regarding Claim 10, Winters et al fails to disclose the construction project comprising sheetrock installation or painting.  Hencken teaches that it is known in the art to provide temporary lighting  when painting is being performed (see para. 0022 and 0095, see Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Winters et al to provide the temporary lighting for painting in the same manner as taught by Hencken as lighting would be needed to complete this step as part of the construction process.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Winters et al 10,247,399 as modified by Richards et al 7,999,485 as applied to claim 18 above, and further in view of Padilla 2018/0089750 and Hencken 2020/0025356.
Regarding Claim 20, Winters et al fails to disclose the construction project comprises multifamily residential housing and a stage of construction comprising sheetrock installation or painting. Padilla discloses the use of temporary lighting for the construction of multifamily residential housing (see discussion of background, para. 0004).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Winters et al to use the temporary lighting for construction of a multifamily residential housing in the same manner as taught by Padilla as the temporary lighting would be adaptable to any type of construction including residential and this would provide more uses for the temporary lighting device.  Hencken teaches that it is known in the art to provide temporary lighting  when painting is being performed (see para. 0022 and 0095, see Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Winters et al to provide the temporary lighting for painting in the same manner as taught by Hencken as lighting would be needed to complete this step as part of the construction process.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Garvin is cited of interest for showing in Figure 1A, a lighting device for temporary installation at a construction site (see para. 0004). Fiene is cited of interest for showing in Figures 4 and 5, details for temporary lighting at a construction site connected to a junction box 10.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEGGY A NEILS/Primary Examiner, Art Unit 2875